office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb hw postn-105286-14 uilc date date to joseph tiberio manager sb_se employment_tax policy se s sp et etp from harry beker chief health and welfare branch cc tege eb hw subject correction procedures for improper health_flexible_spending_arrangement payments this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether the correction procedures for debit cards provided in the proposed cafeteria_plan regulations may be applied to improper payments from a health flexible spending arrangements health_fsa whether an employer may alter the order of correction procedures provided in the proposed cafeteria plans regulations in cases in which all other correction procedures have been exhausted and the employer treats the improper payment as business indebtedness whether the amount of a forgiven improper payment is reported by the employer to the employee on form_w-2 or form_1099 law and analysis sec_61 and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items postn-105286-14 sec_106 provides that gross_income of an employee does not include employer- provided coverage under an accident_or_health_plan sec_1_106-1 provides that the gross_income of an employee does not include contributions which the employee’s employer makes to an accident_or_health_plan for compensation through insurance or otherwise for personal injuries or sickness to the employee or the employee’s spouse or dependents as defined in sec_152 sec_105 provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 states that amounts received under an accident_or_health_plan for employees are treated as amounts received through accident_or_health_insurance for purposes of sec_105 sec_1_105-5 provides that an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness thus amounts that are paid to an employee regardless of whether the employee incurs expenses for medical_care or suffers a personal_injury_or_sickness are not received under an accident_or_health_plan sec_105 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in sec_105 if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 of the taxpayer or the taxpayer’s spouse or dependents as defined in sec_152 and any child as defined in sec_152 of the taxpayer who as of the end of the taxable_year has not attained age sec_1_105-2 provides that only amounts that are paid specifically to reimburse the taxpayer for expenses_incurred by the taxpayer for the prescribed medical_care are excludable from gross_income sec_105 does not apply to amounts that the taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care under sec_125 an employer may establish a cafeteria_plan that permits an employee to choose among two or more benefits consisting of cash generally salary and qualified_benefits including accident or health coverage pursuant to sec_125 the amount of an employee’s salary reduction applied to purchase such coverage is not included in gross_income even though it was available to the employee and the employee could have chosen to receive cash instead postn-105286-14 sec_125 and proposed sec_1 o generally provide that a cafeteria_plan does not include any plan which provides for deferred_compensation to the extent amounts are excluded from gross_income under sec_105 and sec_106 they are also excluded from income_tax_withholding under sec_3401 in addition amounts paid to reimburse expenses_incurred are excluded from fica and futa taxes under sec_3121 and sec_3306 proposed sec_1 a and b provide that after an expense for a qualified_benefit has been incurred in a flexible spending arrangement the expense must first be substantiated before the expense is reimbursed proposed sec_1 b provides rules for substantiation of expenses that must be satisfied before paying or reimbursing any expense for a qualified_benefit proposed sec_1 d provides the following correction procedures for any improper payments using a debit card i until the amount of the improper payment is recovered the debit card must be de- activated and the employee must request payments or reimbursements of medical_expenses from the health_fsa through other methods for example by submitting receipts or invoices from a merchant or service provider showing the employee incurred a sec_213 medical expense ii the employer demands that the employee repay the cafeteria_plan an amount equal to the improper payment iii if after the demand for repayment of improper payment as described in proposed sec_1 d ii the employee fails to repay the amount of the improper charge the employer withholds the amount of the improper charge from the employee’s pay or other compensation to the full extent allowed by applicable law iv if any portion of the improper payment remains outstanding after attempts to recover the amount proposed sec_1 d ii and iii the employer applies a claims substitution or offset to resolve improper payments such as a reimbursement for a later substantiated expense claim is reduced by the amount of the improper payment so for example if an employee has received an improper payment of dollar_figure and subsequently submits a substantiated claim for dollar_figure incurred during the same coverage period a reimbursement for dollar_figure is made and v if after applying all the procedures described in proposed sec_1 d ii through iv the employee remains indebted to the employer for improper taxpayer may rely on the proposed_regulations under sec_125 sec_1 -2 -5 -6 and -7 for guidance pending the issuance of final regulations as provided in the preamble to the proposed_regulations federal_register postn-105286-14 payments the employer consistent with its business practice treats the improper payment as it would any other business indebtedness for this purpose an improper payment includes a payment that is not properly substantiated as well as a reimbursement of an expense that is later identified as not a qualified expense issue the correction procedures for debit card payments provided in proposed sec_1 d ii through v may be applied to improper payments under a health_fsa the employer is the sponsor of the health_fsa and is responsible for complying with the rules provided under the code and regulations a third-party administrator may apply the overpayment correction procedures on behalf of the employer issue the employer may apply the rules of proposed sec_1 d ii through iv in any order but the order must be consistently applied for all participants in the employer’s health_fsa however the employer may apply the correction method in subsection v only after all correction methods in subsections ii through iv have been pursued by the employer forgiveness of improper payments as uncollectible business indebtedness should be the exception rather than a routine process repeated inclusion in income of improper payments suggests that proper substantiation procedures are not in place or that the payments may be a method of cashing out unused fsa amounts sec_125 and proposed sec_1 o generally provide that a cafeteria_plan does not include any plan which provides for deferred_compensation thus the correction methods in proposed sec_1 d ii through iv should be applied during the period of coverage the plan_year in which the improper payment was made to the participant to the extent a participant repays the amount of an improper payment the amount is available for reimbursing other claims incurred in the plan_year or if the plan has adopted a carry-over pursuant to notice_2013_71 available for claims included in the next plan_year subject_to the limitations of notice_2013_71 in cases in which the correction methods in proposed sec_1 d ii through iv were not applied during the period of coverage during which the improper postn-105286-14 payment was made to the employee the employer should apply proposed sec_1 d v in accordance with issue below issue in cases in which all other correction procedures have been exhausted by the employer and the employer treats the improper payment as business indebtedness in accordance with prop sec_1 d v the improper payment should be reported by the employer to the employee as wages on a form_w-2 to the extent the employer forgives the indebtedness after requesting payment consistent with collection procedures for other business indebtedness the amount included in income is subject_to_withholding for income_tax fica and futa since the benefits are made available to the employee by the employer for the performance of services the improper payment is reportable in the taxable_year of the employee in which the indebtedness is forgiven this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
